PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/026,143
Filing Date: 3 Jul 2018
Appellant(s): OKADA et al.



__________________
Kevin M. McKinley
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/2/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 7/2/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
As to pages 4-5 of the Appeal Brief, 
Appellant argues that 1) the cover of JP 61-49466 (‘466) is not fixed to the side outer surface of the enclosure along the longitudinal direction of the outer surface that is continuous with the outer surface of the enclosure, 2) the board and the cover are fixed to the enclosure with an adhesive, and the adhesive is interposed between the cover and grooves.  The Examiner respectfully disagrees.
As to argument 1),
Example 1:

    PNG
    media_image2.png
    390
    513
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    474
    685
    media_image3.png
    Greyscale


 Regardless of where or how the cover is permanently attached to the enclosure (2), the cover is fixed to the side outer surface.  
Appellant argues that the side outer surface is not in contact with the cover, but the Examiner respectfully disagrees because, as seen above, the end of the side outer surface is contact with the cover.  
That stated, the Examiner respectfully notes that appellant does not claim that the side outer surface is in contact with the cover.  Instead, the third from the bottom claim feature recites “wherein the cover is fixed to the outer surface of the enclosure and a side outer surface of the enclosure.”  The cover is fixed to the side outer surface either by way of the direct contact it 

Example 2:

    PNG
    media_image4.png
    390
    513
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    472
    685
    media_image5.png
    Greyscale

As can be seen above, the cover is fixed in Example 2 to the side outer surface of the enclosure (2) along the longitudinal direction of the outer surface that is continuous with the outer surface of the enclosure.  In Example 2, the cover is fixed to the side outer surface because it is directly fixed and in contact with the entirety of the side outer surface as seen in the above figures. As seen in the second figure, the side outer surface extends along the longitudinal direction.  While the cover is not shown in the second figure, it is clear that the cover will contact the side outer surface along the longitudinal direction of the outer surface because the cover covers all of the enclosure (2).  Such a connection is continuous with the outer surface of the enclosure because the side outer surface extends along the outer surface in this example and beyond. Furthermore, at all points of connection between the side outer surface and the cover, the side outer surface is continuous with the outer surface because the outer surface extends to 
Regardless of where or how the cover is permanently attached to the enclosure (2), the cover is fixed to the side outer surface.  
Appellant argues that the side outer surface is not in contact with the cover, but the Examiner respectfully disagrees because, as seen above, the end of the side outer surface is contact with the cover.  
That stated, the Examiner respectfully notes that appellant does not claim that the side outer surface is in contact with the cover.  Instead, the third from the bottom claim feature recites “wherein the cover is fixed to the outer surface of the enclosure and a side outer surface of the enclosure.”  The cover is fixed to the side outer surface either by way of the direct contact it makes with the end of the side outer surface, or by virtue of it being coupled to every element being covered by the cover due to the cover being fixed and attached to the enclosure (2).  

As to arguments 2) and 3),
The Examiner respectfully notes that ‘466 was not asserted to disclose the argued claim features.  

In the middle of page 5, appellant argues that appellant claims that each of the plurality of grooves extends from the outer surface of the enclosure to the step portions and are formed continuous with the top surface of the step portions.  Appellant does not argue that the prior art fails to teach these features.  That stated,

    PNG
    media_image6.png
    474
    687
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    474
    687
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    474
    687
    media_image8.png
    Greyscale

As can be seen in the above two figures, the step portions are portions of the surface in between two vertically extending projections (3) and the inner surface of two of these projections, and where the step portions extend up to the top of the outer surface of (3) of Example 1.  This is reasonable because steps are created as seen by the above arrows where the tops of the two projections extend downward to the surface in between the two vertically extending projections, and then . In Example 1, these grooves extend from the outer surface of (4) down to the surface between projections (3) and (4), and where this surface is considered part of the step portions.  In Example 2, the grooves extend from the example 2 outer surface seen above to the same step portions in the above example.  The grooves are formed continuous with the top surface of the step portions between they are continuous with the surface between 
Appellant then argues that the same claimed outer surface that is where the grooves extend is fixed to the cover along with a side outer surface of the enclosure along the longitudinal direction.  Appellant does not argue that ‘466 does not disclose this claim feature, but as explained above, either outer surface from Example 1 or Example 2 is fixed to the cover and a side outer surface of the enclosure along the longitudinal direction.
Appellant then argues that 1) the claims recite the side outer surface is continuous with the outer surface of the enclosure, 2) the board and the cover are fixed to the enclosure with an adhesive, and 3) the adhesive is interposed between the cover and grooves.  Appellant does not argue in this section that ‘466 does not disclose this features.  As to point 1), the Examiner has respectfully explained above how the side outer surface is continuous with the outer surface of the enclosure.  As to points 2) and 3), the Examiner respectfully notes that ‘466 was not asserted against these claim features.  Appellant lastly argues that ‘466 does not disclose at all fixing the metal case (1) to the bobbin (2) as claimed.  The Examiner respectfully disagrees as Figure 1 clearly shows the metal case is fixed to the enclosure (2), and the Examiner has respectfully explained why ‘466 discloses the argued claim features that it is stated to disclose.

In the last paragraph of page 5,
Appellant argues that the prior art combination of ‘466 in view of Kenji et al. (Kenji) (EP 2447731) does not disclose or render obvious the features of Claim 1.  Appellant then notes features found in Kenji, but appellant does not provide any explanation as to why these features do not allow Kenji to teach the missing features of Claim 1.  Appellant does note that Kenji has 
To further explain, ‘466 discloses that the cover is fixed to the enclosure as explained above, but it does not disclose the use of adhesive being interposed between the cover and the grooves which is the feature at issue.  Kenji, a reference found in the parent application, explains that the case (11), which is the enclosure as seen in Figures 1A,1B, is fixed with a resin (35) that is made from epoxy resin (adhesive).  Kenji further explains that the resin (35) leaking from the housing portion (14) is spread into a space between the case and the cover (21) which contact closely (Paragraph [0026]).  Paragraph [0037] explains how the epoxy resin is used to bond and fix the cover and the case together, thus acting as an adhesive.  Marked up figures are provided below to further explain:

    PNG
    media_image9.png
    880
    638
    media_image9.png
    Greyscale



    PNG
    media_image10.png
    474
    687
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    384
    523
    media_image11.png
    Greyscale

As can be seen from the above figures, because Kenji teaches filling the inside spaces between the cover and enclosure, the adhesive would fill the grooves of ‘466 and thus cause adhesive to be interposed between the cover and the grooves.
Even if the grooves (15) of Kenji existed in the combination, or if the adhesive were stopped from reaching the grooves of ‘466 as argued by appellant, the prior art combination of ‘466 in view of Kenji would still meet the claim features.  The term “interposed” means “  To insert or introduce between parts” per https://www.ahdictionary.com/word/search.html?q=interposed.  This definition is consistent with appellant’s disclosure.  As such, what is required is the adhesive be reasonably located between the cover and groove.  There is no requirement that the adhesive actually fill the grooves or be in contact with the grooves.  To that end, if the adhesive was stopped before it reached the grooves, the adhesive, in the combination, would still reasonably be located between the grooves and the cover.  For example:

    PNG
    media_image12.png
    413
    523
    media_image12.png
    Greyscale


    PNG
    media_image13.png
    381
    681
    media_image13.png
    Greyscale

The first figure is from ‘466 and is approximating where the adhesive would stop.  The groove would be located where shown, but is best seen in Figure 4 of ‘466 as it extends into the 

As to page 6 of the Appeal Brief, 
In the first paragraph, appellant argues that the prior art does not teach the claimed invention, but the Examiner respectfully disagrees and directs appellant’s attention to the above response.  Appellant then recites features from Claim 1, but no further arguments are presented.
In the second and third paragraphs, appellant does not provide any further arguments and instead provides a further explanation of the invention.  Appellant notes that a benefit in the third paragraph where appellant notes the obviation of the need to perform a take of adhesive removal and to reduce the burden of work.  However, the Examiner respectfully notes that while appellant may have a benefit, the prior art teaches the claim features and where a reasonable motivation has been provided for the prior art combination.

As to page 7 of the Appeal Brief directed towards Claims 2 and 3,


As to pages 7-9 directed towards Claims 4-7,
With regard to the arguments directed towards Claims 4-7 and section C,
In the first paragraph of this section, appellant notes what Claims 4-7 disclose but does not argued that the prior art fails to disclose the claim features in the first paragraph of this section.  
In the second paragraph of this section, appellant presents the same arguments directed towards ‘466 as was presented on pages 4-5 of the Appeal Brief.  As the Examiner has already responded to these arguments, appellant’s attention is respectfully directed to the above response.
In the third paragraph of this section, which is the top paragraph of page 8, appellant presents the same arguments directed towards ‘466 as was presented on pages 4-5 of the Appeal Brief.  As the Examiner has already responded to these arguments, appellant’s attention is respectfully directed to the above response.
In the fourth paragraph of this section, which is the second paragraph of page 8, appellant argues that the prior art does not teach the adhesive is further interposed between the cover and each of the grooves so that the adhesive is in contact with each of the cover, grooves, and step portions, and the adhesive of the grooves and the step portions is continuous.  The Examiner respectfully disagrees and notes that appellant does not explain why the claim feature is not found in the prior art.  That stated, the prior art discloses the argued features because, as explained above, because grooves (15) are not required in the combination, the adhesive would will the grooves. The adhesive would extend in the up/down direction between the cover and the 
In the fifth paragraph, which is the third paragraph of page 8, appellant argues that there is no teaching or suggestion in the applied art to modify the structure of ‘466 with the teachings of Kenji.  However, the Examiner respectfully notes that there is no requirement that the prior art provide the motivation.  The Examiner has provided a reasonable motivation for the combination, and the Examiner respectfully notes that appellant has not addressed the actual motivation provided by the Examiner.   Appellant then argues that ‘466 does not disclose a method of fixing the metal case (1) to the bobbin (2).  However, the Examiner respectfully disagrees as the prior art does not need to expressly disclose a method to teach the claim features.  Appellant in fact does not claim a method, and instead is reciting an apparatus.  The prior art discloses the apparatus for the reasons explained above, and as such the Examiner respectfully disagrees.  Appellant argues that the Office Action fails to establish how or why one skilled in the art would selectively pick and choose features of the cited references to arrive at the combined features of the present claims, but the Examiner respectfully notes that all 103 rejections cause a feature from a secondary reference to be selected to meet a missing claim feature from a primary reference.  The Office Action has explained why the missing claim features are present in the combination, and the Examiner has provided a motivation for the claim features that are taught from Kenji into ‘466.  There is no requirement that the Examiner explain how such a combination would be implemented, and a person of ordinary skill in the art would understand how to make the combination.  The prior art does disclose the claim features for the reasons stated above.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/DAVID M SCHINDLER/Primary Examiner, Art Unit 2858                                                                                                                                                                                                        
Conferees:
/Patrick Assouad/Supervisory Patent Examiner, Art Unit 2858    

/DAVID S MARTIN/RQAS, OPQA                                                                                                                                                                                                                                                                                                                                                                                                             
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.